Case 19-10246-JDW         Doc 39    Filed 08/02/19 Entered 08/02/19 16:34:12              Desc Main
                                   Document      Page 1 of 11


                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                           (ABERDEEN DIVISIONAL OFFICE)


IN RE:                                                        CASE NUMBER: 19-10246-JDW

NICOLE DENISE TUNSTALL                                        CHAPTER 13

         DEBTOR

               MOTION FOR RELIEF FROM STAY AND ABANDONMENT

         Credit Acceptance Corp. (“Secured Creditor”), a creditor holding a secured claim,

represents that:

         1.    This Court has jurisdiction over this proceeding and all parties hereto pursuant to

28 U.S.C., Sections 157 and 1334.

         2.    On January 18, 2019, Nicole Denise Tunstall (the “Debtor”) filed with this Court a

voluntary petition under Chapter 13 of the Bankruptcy Code.

         3.    Secured Creditor is the holder of a Retail Installment Contract (“Contract”)

executed by the Debtor on March 10, 2018, which granted a security interest to Secured Creditor

in a 2010 Ford Fusion (“Vehicle”). A copy of the Contract is attached as Exhibit “A.” As shown

by the Certificate of Title attached as Exhibit “B,” the Debtor is the owner of record of the Vehicle.

         4.    The Debtor’s Amended Plan provides for direct payments by the Debtor.

         5.    As of July 31, 2019, the Debtor’s account was $1,606.68 delinquent in payments

and the Debtor owed Secured Creditor $8,742.10, plus interest accruing thereafter, as shown by

the payment history attached as Exhibit “C.”

         6.    The approximate current fair market value of Vehicle is $5,422.50, which is 90%

of the clean retail N.A.D.A. value attached as Exhibit “D.”
Case 19-10246-JDW         Doc 39     Filed 08/02/19 Entered 08/02/19 16:34:12            Desc Main
                                    Document      Page 2 of 11


       7.       The Debtor has no equity in the Vehicle and, therefore, is unable to protect against

depreciation.

       8.       The Debtor has failed to provide other means of adequate protection. Pursuant to

11 U.S.C. §362(d)(1), the Debtor’s failure to provide adequate protection to the creditor’s interest

in the property is a cause for the granting of relief from the stay.

       9.       Pursuant to 11 U.S.C. §554, the Trustee should abandon the Vehicle.

       WHEREFORE, Credit Acceptance Corp. (“Secured Creditor”) prays that the Court enter

an order granting relief described as follows:

       1.       Termination of the automatic stay imposed by 11 U.S.C. §362 and abandonment of

the Vehicle under 11 U.S.C. §554 to allow Secured Creditor to foreclose on its interest in the above

described property, to have the property seized and sold pursuant to state law, to receive the

proceeds of the sale up to the full amount of the debt or to bid up to the full amount of the debt at

the sale; and/or

       2.       That any order remain in effect regardless of conversion to another Chapter; and/or

       3.       For such other and further relief to which Secured Creditor may be entitled.

                                       THE SUNDMAKER FIRM, L.L.C.
                                       /s/ Gregory J. Walsh
                                       GREGORY J. WALSH (MS Bar No. 104344)
                                       1027 Ninth Street
                                       New Orleans, LA 70115
                                       Telephone: (504) 568-0517
                                       Fax: (504) 568-0519
                                       greg@sundmakerfirm.com
                                       Attorneys for Secured Creditor
Case 19-10246-JDW         Doc 39     Filed 08/02/19 Entered 08/02/19 16:34:12              Desc Main
                                    Document      Page 3 of 11


                                  CERTIFICATE OF SERVICE

        I certify that the foregoing has been served on all interested parties as listed below either by

electronic mail and/or depositing same in the U.S. Mail, postage prepaid, this 2nd day of August,

2019:

  Locke D. Barkley                  U. S. Trustee                Robert H. Lomenick, Jr.
  6360 I-55 North                   501 East Court Street        PO Box 417
  Suite 140                         Suite 6-430                  Holly Springs, MS 38635
  Jackson, MS 39211                 Jackson, MS 39201

  Nicole Denise Tunstall
  124 Coleman Cove
  Byhalia, MS 38611


                                       /s/ Gregory J. Walsh
                                          Gregory J. Walsh
Case 19-10246-JDW   Doc 39    Filed 08/02/19 Entered 08/02/19 16:34:12   Desc Main
                             Document      Page 4 of 11
Case 19-10246-JDW   Doc 39    Filed 08/02/19 Entered 08/02/19 16:34:12   Desc Main
                             Document      Page 5 of 11
Case 19-10246-JDW   Doc 39    Filed 08/02/19 Entered 08/02/19 16:34:12   Desc Main
                             Document      Page 6 of 11
Case 19-10246-JDW   Doc 39    Filed 08/02/19 Entered 08/02/19 16:34:12   Desc Main
                             Document      Page 7 of 11
Case 19-10246-JDW   Doc 39    Filed 08/02/19 Entered 08/02/19 16:34:12   Desc Main
                             Document      Page 8 of 11
Case 19-10246-JDW   Doc 39    Filed 08/02/19 Entered 08/02/19 16:34:12   Desc Main
                             Document      Page 9 of 11
Case 19-10246-JDW   Doc 39    Filed 08/02/19 Entered 08/02/19 16:34:12   Desc Main
                             Document     Page 10 of 11
Case 19-10246-JDW   Doc 39    Filed 08/02/19 Entered 08/02/19 16:34:12   Desc Main
                             Document     Page 11 of 11
